 

Exhibit 10.6

 

PLACEMENT AGENT AGREEMENT

 

April 10, 2015

 

This Placement Agent Agreement is made by and between QPagos, S.A.P.I. DE C.V.,
a company duly incorporated in Mexico City, Mexico, registration number QPA 131
106 6H7 (“QPagos” or the “Company”), and Paulson Investment Company, LLC, an
Oregon limited liability company (the “Placement Agent”), as of the date first
above written. The Company hereby engages the Placement Agent to assist the
Company as its exclusive Placement Agent in obtaining $_______ in financing
through a private placement of its units of its common stock (“Common Stock”)
and warrants to purchase shares of Common on terms to be agreed upon between the
Company and the Placement Agent (the “Financing”), as described in and pursuant
to the terms and conditions described in definitive transaction documents to be
prepared by the Company with the assistance of the Placement Agent. The
Placement Agent shall have the right to engage one or more sub-agents as
provided herein. For purposes of this Agreement, the “Company” shall refer to
QPagos or its successor entity following the anticipated merger of QPagos into a
private U.S. company.

 

NOW THEREFORE, the parties hereto based on the foregoing and the mutual
covenants set forth below and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, do hereby agree as follows:

 

1.    Services.

 

(a)   The Placement Agent shall offer participation in the Financing to its
clients and other persons with whom the Placement Agent or the Company or any of
its respective officers, directors, employees or affiliates has a pre-existing
business relationship and that the Placement Agent reasonably believes are
“accredited investors” as defined by Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), which persons are
collectively referred to herein as “Qualified Investors”). Qualified Investors
who purchase Units in the Financing are sometimes referred to herein as the
“Purchasers.” The Placement Agent shall be responsible for (i) the initial
distribution to the Qualified Investors of the Company’s confidential private
placement memorandum and other offering documents (the “Memorandum”), which
shall be created by the Company, with the assistance of the Placement Agent, and
shall include a brief summary of the Company and its business, risk factors,
capitalization and current financial information, as well as the relevant
subscription documents (collectively, with the Memorandum, the “Offering
Materials”); with respect to such distribution of the Offering Materials, the
Placement Agent shall not be required to print hard copies, but may use
electronic documents for distribution; (ii) organizing, obtaining facilities
for, and conducting one or more investor presentations; and (iii) providing
other services reasonably related to serving as the Placement Agent for the
Company in connection with the Financing. The Placement Agent acknowledges that
(i) the Company may determine, in its sole discretion, whether to accept an
offer of subscription to the Financing by a Qualified Investor and (ii) the
Company is not obligated to compensate the Placement Agent for such offered
subscriptions to the Company that the Company does not accept. Notwithstanding
the foregoing, unless the Company has a specific objection to any particular
Qualified Investor being a stockholder of the Company (for example, the proposed
investor competes with the Company or is affiliated with a competitor of the
Company, is not accredited, does not satisfactorily complete a purchaser
questionnaire or subscription agreement, is known to be disreputable or
dishonest, or for other, legitimate investor-specific reasons), the Company
shall accept such offer of subscription from such Qualified Investors.

 

  

 

 

(b)  The Company shall make members of management and other employees available
to the Placement Agent as the Placement Agent shall reasonably request for
purposes of satisfying the Placement Agent’s due diligence requirements and
consummating the Financing, shall make its Chief Executive Officer, Chief
Financial Officer and other key management members available to attend a
reasonable number of investor presentations, as recommended by the Placement
Agent and shall commit such time and other resources as are reasonably necessary
or appropriate to support the Placement Agent in its efforts to secure the
reasonable and timely success of the Financing. The Company shall cooperate with
the Placement Agent in connection with, and shall make available to the
Placement Agent such documents and other information as the Placement Agent
shall reasonably request in order to satisfy its due diligence requirements,
subject to any applicable confidentiality requirements.

 

(c)  The Placement Agent acknowledges that (i) the Company may determine, in its
sole discretion, whether to accept an offer of subscription to the Financing by
a Qualified Investor and (ii) the Company is not obligated to compensate the
Placement Agent for such offered subscriptions to the Company that the Company
does not accept. Notwithstanding the foregoing, unless the Company has a
specific objection to any particular Qualified Investor being a stockholder of
the Company (for example, the investor competes with the Company or is
affiliated with a competitor of the Company, is not accredited, does not
satisfactorily complete a purchaser questionnaire or subscription agreement, is
known to be disreputable or dishonest or for other, legitimate investor-specific
reasons), the Company shall accept such offer of subscription from such
Qualified Investors.

 

2.    Compensation and Expenses Payable to the Placement Agent.

 

(a)  The Company shall, at each closing of the Financing (each a “Closing”), as
compensation for the services provided by the Placement Agent hereunder, pay the
Placement Agent a cash commission equal to 10% of the gross proceeds of the
Financing closed on that closing date (the “Cash Fee”). Such Cash Fee shall be
paid on the gross cash proceeds invested by the Placement Agent and its
affiliates, if any, as well as any Qualified Investor in the Financing.

 

(b)  As of the date of the final Closing, the Placement Agent shall be issued
Placement Agent Warrants (the “Placement Agent Warrants”). The Placement Agent
Warrants shall be exercisable to purchase up to 15% of the total number of Units
sold in the Financing, exercisable for five years at an exercise price per Unit
equal to the purchase price per Unit paid by the Purchasers in the Financing. By
way of example, if 1,000,000 Units are sold in the Financing (including any
Units purchased by the Placement Agent or any of its affiliates or employees),
the number of Units issuable upon exercise of the Placement Agent Warrant will
equal 1,000,000 x 15%, or 150,000 Units, which will be exercisable at the same
price as the Units sold to the Purchasers. The Placement Agent Warrants shall
have standard terms, including cashless exercise rights and rights to assign
such warrants to affiliates and employees of the Placement Agent who are
“accredited investors.” In addition, the shares of Common Stock (and the shares
underlying the exercise of the warrant component of the Units) into which the
Placement Agent Warrants are exercisable will, subject to limitations as may be
imposed by regulatory authorities, have registration rights identical to those
of granted to the Purchasers. The Company shall prepare, execute and deliver the
Placement Agent Warrants in such form as shall be provided to the Company and in
such names and amounts as shall be directed by the Placement Agent.

 

(c)  The Company shall, at each Closing, pay the Placement Agent a
“non-accountable expense allowance equal to three percent of the gross proceeds
of the Financing for such Closing Date (the “Expense Allowance”)..

 

 2 

 

 

(d)  In the event the Financing is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Placement Agent shall be entitled to
be reimbursed for its reasonable accountable expenses incurred in connection
with the Financing that are pre-approved by the Company. The Placement Agent
shall provide the Company with a written accounting therefor in reasonable
detail (but without the need to include underlying statements or evidence of
payment) in order to retain the $20,000 advance or portion thereof and/or to
receive additional reimbursement of its accountable expenses.

 

(e)  .

 

3.   Term.

 

(a)  Unless earlier terminated as set forth herein, this Agreement will continue
in full force and effect until the earlier of 120 days from the execution of
this Agreement or the final Closing of the Financing as determined by the
Company (the amount of which may be increased at the Company’s discretion),
unless extended by mutual agreement of the Company and the Placement Agent for
up to an additional 30 days without notice or consent of the Purchasers or such
longer extension if agreed to by the Company and the Placement Agent (the
“Term”).

 

(b)  Prior to the end of the Term, (i) the Company may terminate this Agreement
immediately and without notice in the event of a material breach of this
Agreement by the Placement Agent, and (ii) either party may terminate this
Agreement upon 15 days prior written notice to the other party for any reason,
other than material breach of this Agreement by the Placement Agent. In the
event the Company terminates this Agreement, the Placement Agent will be
entitled to all applicable cash fees and Placement Agent Warrants provided for
in Section 2 hereof, earned prior to such termination, as well as any unpaid
Expense Allowance as provided in Section 2(c) or its reasonable accountable
expenses, as provided in Section 2(d), whichever is applicable.

 

(c)  Upon termination of this Agreement (whether following completion of the
Financing or otherwise, other than in the case of a material breach of this
Agreement by the Placement Agent), the Placement Agent shall prepare and deliver
to the Company a definitive list of Qualified Investors contacted by such
Placement Agent in connection with the Financing with whom the Company was first
introduced to by the Placement Agent and with whom the Company had discussions
during the Term of this Agreement regarding the specific terms of a financing
for the Company (the “Listed Investors”). The Company shall have ten days after
receipt of the Listed Investors to dispute any name listed on such list and any
name disputed shall be removed from the list. In the event that the Company
consummates a sale of any of its debt securities, equity securities or
securities convertible into or exercisable in exchange for equity securities to
any Listed Investor, or any debt securities held by Listed Investors are
converted to equity securities within a period of 6 months following the date of
termination of this Agreement (the “Tail Period”), then at each closing thereof,
the Company shall pay to the Placement Agent the cash compensation, expense
allowance and placement agent warrants set forth in Section 2 in amounts equal
to what the Placement Agent would have earned from such sales had the Company
closed on such investments under the terms of this Agreement.

 

(d)  Without regard to whether the Financing is closed or not, if, during the
6-month period from the date of termination of the Financing efforts or the
final Closing of the Financing, whichever is applicable, the Company obtains a
debt facility, whether that be a credit facility or revolver or any other form
of loan transaction (regardless whether such transaction is consummated with a
commercial lending institution, other entity or an individual or group of
individuals), which lender has been introduced to the Company by the Placement
Agent, the Placement Agent shall be entitled to a commission equal to one
percent of the maximum principal amount of the loan or credit facility, which
shall be payable on the closing date of such debt financing.

 

 3 

 

 

4.   Performance. In connection with the performance of its duties under this
Agreement, the Placement Agent agrees as follows:

 

(a)  The Placement Agent shall act in a manner consistent with the instructions
of the Company and comply with all applicable laws, whether foreign or domestic,
of each jurisdiction in which the Placement Agent proposes to carry on the
business contemplated by this Agreement. The Placement Agent shall not take any
action or omit to take any action that would cause the Company to violate any
law or any applicable exemption from registration under the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Placement Agent is a member firm of Financial Industry Regulatory Authority,
Inc. (“FINRA”) and has all authority and approvals needed to engage in
securities trading and brokerage activities, as well as providing investment
banking and financial advisory services. The Placement Agent represents,
warrants and agrees that it shall at all times provide its services under this
Agreement in compliance with applicable law, including but not limited to,
conducting the Financing in a manner intended to qualify it as exempt from the
registration requirements of the Securities Act and any applicable state and
foreign laws and regulations, including, without limitation, not taking any
action in connection with the Financing or other possible financing that would
constitute a general solicitation or general advertising and not making any
offers to any potential investor that it does not reasonably believe to be an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D promulgated the Securities Act.

 

(b)  The Placement Agent shall keep a record of when and to whom each Memorandum
is provided. The Placement Agent may comply with this Section 4(b) by
maintaining a file that confirms who has viewed or been sent the Memorandum and
on which date.

 

(c)  The Placement Agent shall provide information regarding the Company only
that is contained in the Memorandum or is expressly provided by the Company to
the Placement Agent for dissemination to potential investors (such as a Power
Point presentation) or that is available generally to the public (such as public
securities filings, press releases or published articles) and shall not make any
additional statements that contain an untrue statement of a material fact or
omit to state any fact necessary to make any statement made by the Placement
Agent not misleading in light of the circumstances in which such statements are
made.

 

(d)  The Placement Agent shall not provide the Memorandum or any other
information about the Company to any person or firm that, to the knowledge of
the Placement Agent, is a competitor of the Company.

 

(e)  The Placement Agent shall not engage in any form of general solicitation or
general advertising with respect to the Financing.

 

(f)   Before mentioning or sending any material related to the Company to any
potential investor, the Placement Agent shall, on the basis of the Placement
Agent’s prior relationship with the potential offeree, reasonably believe that
the potential offeree is: (x) an “accredited investor” and, if applicable,
satisfies any private placement requirements or laws or regulations associated
with the Financing applicable in any non-U.S. jurisdiction and (y) so
sophisticated and knowledgeable in business and financial matters that the
potential offeree is capable of evaluating the merits and risks of an investment
in the Company. In furtherance thereof, the Placement Agent shall obtain from
each Qualified Investor an accredited investor questionnaire before a
subscription to purchase Units is accepted.

 

(g)  The Placement Agent shall use its best efforts to cause its officers,
directors, employees and affiliates to comply with all of the foregoing
provisions of this Section 4.

 

 4 

 

 

5.     Representations and Warranties of the Parties.

 

(a)          The Company represents and warrants to the Placement Agent as
follows, which representations and warranties shall be true as of the date of
each closing:

 

(i)          On the date of the Memorandum and at each Closing Date, the
Memorandum will comply in all material respects with the disclosure requirements
of Regulation D under the Securities Act and will neither contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein in light of the circumstances under which they are made, or
necessary to make the statements therein not misleading; provided, however, that
the representations and warranties in this subsection shall not apply to
statements in or omissions from the Memorandum made in reliance upon and in
conformity with information furnished to the Company in writing by the Placement
Agent expressly for use in the Memorandum.

 

(ii)         The financial statements included in the Memorandum, if any,
present fairly in all material respects the financial position of the Company as
of the dates indicated and the results of its operations for the periods
specified.

 

(iii)        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it was
formed, with corporate power and authority to own, lease and operate its
properties and conduct its business in all material respects as described in the
Memorandum; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which the
conduct of its business and/or its ownership of property requires such
qualification except for such jurisdictions in which the failure to qualify in
the aggregate would not have a material and adverse effect on the results of
operations or financial conditions of the Company.

 

(iv)        Except as disclosed in the Memorandum, the Company does not have any
subsidiaries and does not own any interest in any other corporation,
partnership, joint venture or other entity.

 

(v)         Prior to the commencement of the Financing, the issued and
outstanding capital shares of the Company, consisting solely of shares of Common
Stock, which will be as more fully described in the Memorandum; the issued and
outstanding shares of Common Stock described therein have been duly authorized
and validly issued and are fully paid and non-assessable; the Units and
underlying Common Stock and Warrants have been duly authorized for issuance and
sale in accordance with this Agreement when issued and delivered by the Company
pursuant to this Agreement and the Subscription Agreement or Securities Purchase
Agreement, whichever is applicable, against payment therefor, will be validly
issued, fully paid and non-assessable; the shares of Common Stock and Warrants
conform in all material respects to all the statements relating thereto
contained in the Memorandum; there are no outstanding options, warrants or other
rights to purchase shares of preferred stock or shares of Common Stock or any
understanding or agreement concerning any options, warrants or rights to
purchase shares of preferred stock, except as set forth in the Memorandum.

 

(vi)        This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement, enforceable in
accordance with its terms, except as enforceability of any indemnification
provision may be limited under federal securities laws and except as
enforceability of such agreements may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws relating to or affecting
generally the enforcement of creditors' rights, except that any remedy in the
nature of equitable relief is in the discretion of the Court.

 

 5 

 

 

(vii)       On the date of the Memorandum and at each Closing Date, the Company
owns good and marketable title to all properties and assets described in the
Memorandum as owned by it, free and clear of all liens, charges, encumbrances or
restrictions, except such as are described or referred to in the Memorandum or
are not materially significant or important in relation to the business of the
Company.

 

(viii)      Except as disclosed in or contemplated by the Memorandum, the
Company is not in violation of its Articles of Incorporation or its bylaws,
either as currently amended and in effect, or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any material bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties are bound; and the execution and
delivery of this Agreement, the incurrence of the obligations herein set forth
and the consummation of the transactions herein contemplated will not conflict
in any material respect with, or result in a breach of any of the material
terms, conditions or provisions of, or constitute a material default under, the
Articles of Incorporation or bylaws of the Company, or any material bond,
debenture, note or other evidence of indebtedness or any material contract,
indenture, mortgage, loan agreement, lease, joint venture or other agreement or
instrument to which the Company is a party or by which it or any of its
properties are bound.

 

(ix)         Except as disclosed in or contemplated by the Memorandum, there is
no action, suit or proceeding before or by any court or governmental agency or
body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened against or affecting the Company, which might result in any material
and adverse change in the condition (financial or otherwise), business or
prospects of the Company.

 

(x)          Except as disclosed in or contemplated by the Memorandum, each
material contract to which the Company is a party is in full force and effect or
has terminated in accordance with its terms or as set forth in the Memorandum;
and no party to any such contract has given notice of the cancellation of, or to
the knowledge of the Company has the intention to, cancel any such material
contract.

 

(xi)         Except as disclosed in or contemplated by the Memorandum and the
fees and disbursements payable to the Placement Agent pursuant to this
Agreement, there are no outstanding claims for services either in the nature of
a finder's fee, brokerage fee or other similar fee with respect to the Financing
for which the Company or the Placement Agent may be responsible.

 

(b)         Any certificate signed by any officer of the Company and delivered
to the Placement Agent shall be deemed a representation and warranty by the
Company to the Placement Agent as to the matters covered thereby.

 

(c)         The Placement Agent represents and warrants to the Company as
follows, which representations and warranties shall be true as of the date of
each closing:

 

(i)          The Placement Agent is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was formed, and it has all requisite power and authority to enter into
this Agreement and to carry out its obligations hereunder. The Placement Agent
is duly qualified as a foreign company in those jurisdictions wherein the
failure to so qualify would have a material adverse effect on its business or
properties.

 

 6 

 

 

(ii)         This Agreement has been duly authorized, executed and delivered by
the Placement Agent and on its behalf and constitutes a valid and legally
binding obligation enforceable against the Placement Agent in accordance with
its terms.

 

(iii)        The execution and delivery of this Agreement, the observance and
performance hereof and the consummation of the transactions contemplated hereby
and by the Memorandum do not and will not result in any breach of, or default
under, any instrument or agreement by which the Placement Agent is bound or
violate any law or order directed to the Placement Agent of any court or any
federal or state regulatory body or administrative agency having jurisdiction
over the Placement Agent or over its property.

 

(iv)        The Placement Agent is duly registered as a broker-dealer with the
Securities and Exchange Commission (the “Commission”) pursuant to the Exchange
Act, and no proceeding has been initiated to revoke any of such registrations;
the Placement Agent is a member in good standing of FINRA; the Placement Agent
is duly registered as a broker-dealer under the applicable statutes, if any, in
each state in which the Placement Agent proposes to offer or sell the Securities
where such registration is required; the Placement Agent shall be responsible
for payment of compensation owed to any sub-agent, if any, which sub-agent, if
any, must be a member in good standing of FINRA and registered in each state
where Qualified Investors identified by such sub-agent reside.

 

(v)         The Placement Agent shall maintain all broker-dealer registrations,
referred to above in paragraph (iv), throughout the period in which Securities
are offered and sold; the Placement Agent has complied and will comply with all
broker-dealer requirements applicable to this transaction; the Placement Agent
is not in violation of any order of any court or regulatory authority applicable
to it with respect to the sale of the Securities.

 

(vi)        Pursuant to the Placement Agent's appointment made herein, the
Placement Agent will conduct the Financing in compliance with the requirements
of Regulation D and or Regulation S and, in this regard, the Placement Agent
will have during the course of the Financing, and to the extent any
representations other than those set forth in the Memorandum are made, refrained
from making any untrue statement of a material fact and not have omitted to
state a material fact required to be stated or necessary to make any statement
made not misleading concerning the Financing or any matters set forth in or
contemplated by the Memorandum. The Placement Agent will have refrained from
offering for sale or selling the Units by means of: (a) any advertisement or
other communication mentioning the Units published in any newspaper, magazine or
similar medium or broadcast over television or radio; or (b) any seminar or
meeting announced by means of any kind of general solicitation or general
advertising; or (c) any letter, circular, notice or other written communication,
unless the Placement Agent has reasonable grounds to believe and, in fact, does
believe that each person to whom the communication is directed is qualified
pursuant to the financial suitability requirements set forth in the Memorandum
and the communication is accompanied or preceded by the Memorandum or contains
an undertaking to provide the Memorandum upon request. Prior to the sale of any
of the Units, the Placement Agent will have reasonably believed and have a
reasonable basis and evidence to believe that each subscriber and his duly
appointed purchaser representative, if any, met the suitability and other
investor standards set forth in the Memorandum, and the Placement Agent will
maintain appropriate records substantiating the foregoing. In the event that the
Placement Agent utilized any sales materials other than the Memorandum, the
Placement Agent will have refrained from providing any such materials to any
offeree of the Units or his purchaser representative unless such materials are
accompanied or preceded by the Memorandum and were permitted for use in
connection with the Financing under applicable federal and state securities laws
and not represented in any such materials or otherwise that any such materials
have been approved or authorized by the Company. The Placement Agent will have
provided each offeree with a copy of the Memorandum and the exhibits thereto
during the course of the Financing. Until the final Closing Date, if any event
affecting the Company or the Placement Agent should occur that the Company or
its counsel, or the Placement Agent or its counsel, believe should be set forth
in a supplement or amendment to the Memorandum, the Placement Agent will have
promptly distributed such supplement or amendment to persons who have previously
received a copy of the Memorandum from the Placement Agent and who continue to
be interested in the Financing and further included such supplement or amendment
in all further deliveries of the Memorandum. The Company shall at its own
expense prepare and furnish the Placement Agent with a reasonable number of
copies of such supplement or amendment for such distribution; however, such
distribution may, at the Placement Agent’s discretion, be made electronically in
lieu of physical delivery of the Offering Materials. During the course of the
Financing, the Placement Agent will have accounted for each copy of the
Memorandum distributed during the course of the Financing by maintaining a
record of each person to whom it has delivered a copy of the Memorandum and any
amendment or supplement thereof.

 

 7 

 

 

(vii)       Neither the Placement Agent nor any of its representatives is
authorized to make any representation on behalf of the Company other than those
contained in the Memorandum or any additional information provided by the
Company nor is the Placement Agent or any of its representatives authorized to
act as the agent or representative of the Company in any capacity, except as
expressly set forth herein.

 

(viii)      In the event that, on or before any Closing Date, the Placement
Agent becomes aware of any false statement of a fact or representation by any
subscriber in the Memorandum, the Placement Agent shall promptly inform the
Company of such false statement of fact, unless at the time it becomes aware of
such false statement the subscriber has communicated to the Placement Agent or
the Company its intent to correct such false statement prior to the Closing
Date.

 

(ix)         The Placement Agent and each of its registered representative’s
participation in its solicitation efforts will comply with the prohibition
against “general solicitations” and “general advertising” imposed by Rule 502(c)
of Regulation D.

 

(x)          The Placement Agent shall inform the Company of each date on which
it first receives any subscription from prospective investors in each state
where the Units are offered and shall not offer the Units for sale in any state
in which the offer or sale requires prior notice or clearance from any state
securities commission, bureau or agency thereon.

 

6.     Indemnification.

 

(a)   The Company agrees to indemnify and hold harmless each Placement Agent,
its officers, directors, employees, agents, legal counsel and any of its
affiliates (each, a “Placement Agent’s Indemnified Party”) against any and all
losses, claims, damages, liabilities, joint or several, and expenses (including
all legal or other expenses reasonably incurred by a Placement Agent’s
Indemnified Party) caused by or arising out of any misrepresentation or untrue
statement or alleged misrepresentation or untrue statement of a material fact
contained in the Memorandum or any other document furnished by the Company to
the Placement Agent for delivery to or review by the Qualified Investors, or the
omission or the alleged omission to state in such documents furnished to the
Qualified Investors a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which they were made,
to the extent such misstatements or omissions are made in reliance upon and in
conformity with written information furnished by the Company for use in the
documents furnished to the Qualified Investors, including the Memorandum (except
to the extent such misrepresentations, untrue statements or omissions are based
on information provided to the Company by the Placement Agent). The Company
agrees to reimburse the Placement Agent’s Indemnified Party for any reasonable
expenses (including reasonable fees and expenses of counsel) incurred as a
result of producing documents, presenting testimony or evidence, or preparing to
present testimony or evidence (based upon time expended by the Placement Agent’s
Indemnified Party at its then current time charges or if such person shall have
no established time charges, then based upon reasonable charges), in connection
with any court or administrative proceeding (including any investigation which
may be preliminary thereto) arising out of or relating to the performance by the
Placement Agent’s Indemnified Party of any obligation hereunder and relating to
a matter for which the Company must provide indemnity to or hold harmless such
Placement Agent’s Indemnified Party pursuant to the provisions of this
subsection 6(a). In the event the Company shall be obligated to indemnify a
Placement Agent’s Indemnified Party in connection with any such proceeding, the
Company shall be entitled to assume the defense of such proceeding, with counsel
approved by the Placement Agent’s Indemnified Party (which shall not be
unreasonably withheld), upon the delivery to the Placement Agent’s Indemnified
Party of written notice of the Company’s election to do so.

 

 8 

 

 

(b)   The Placement Agent agrees to indemnify and hold harmless the Company, its
officers, directors, employees, agents, legal counsel and its affiliates (each,
a “Company Indemnified Party”) against any and all losses, claims, damages and
liabilities, joint or several, and expenses (including all legal or other
expenses reasonably incurred by a Company Indemnified Party) caused by or
arising out of any misrepresentation or untrue statement or alleged
misrepresentation or untrue statement of a material fact made by the Placement
Agent to the Qualified Investors, or the Placement Agent’s omission or the
alleged omission to state to the Qualified Investors a material fact necessary
in order to make statements made not misleading in light of the circumstances
under which they were made (except to the extent such misrepresentations, untrue
statements or omissions are based on information provided to the Placement Agent
by the Company, including the Memorandum or any other document furnished by the
Company to the Placement Agent for delivery to or review by the Qualified
Investors), in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Memorandum or other document furnished to the Placement Agent for
delivery to or review by the Qualified Investors, in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent expressly for use therein. The Placement Agent agrees to reimburse the
Company Indemnified Party for any reasonable expenses (including reasonable fees
and expenses of counsel) incurred as a result of producing documents, presenting
testimony or evidence, or preparing to present testimony or evidence (based upon
time expended by the Company Indemnified Party at its then current time charges
or if such person shall have no established time charges, then based upon
reasonable charges), in connection with any court or administrative proceeding
(including any investigation which may be preliminary thereto) arising out of or
relating to the performance by the Company Indemnified Party of any obligation
hereunder and relating to a matter for which the Company must provide indemnity
to or hold harmless such Company Indemnified Party pursuant to the provisions of
this subsection 6(b). The Placement Agent’s obligations under this Section 6(b)
shall be limited to the net amount of Cash Fees paid or payable by the Company
to the Placement Agent, other than in the case of fraud, intentional
misrepresentation or willful breach. In the event the Placement Agent shall be
obligated to indemnify a Company Indemnified Party in connection with any such
proceeding, the Placement Agent shall be entitled to assume the defense of such
proceeding, with counsel approved by the Company Indemnified Party (which shall
not be unreasonably withheld), upon the delivery to the Company Indemnified
Party of written notice of the Placement Agent’s election to do so.

 

(c)   In order to provide for just and equitable contribution under the
Securities Act in any case in which (i) any person entitled to indemnification
under this Section 6 makes claim for indemnification pursuant hereto but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such person in circumstances for which indemnification is provided
under this Section 6, then, and in each such case, the Company and the Placement
Agent shall contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after any contribution from others) in such
proportion so that the Placement Agent is responsible for the proportion that
the amount of commissions appearing in the Memorandum bears to the price
appearing therein, and the Company is responsible for the remaining portion;
provided, that, in any such case, no person guilty of a fraudulent
misrepresentation or omission (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

 9 

 

 

(d)   The respective indemnity agreements between the Placement Agent and the
Company contained in Sections 6(a) and (b) of this Agreement, and the
representations and warranties of the Company set forth in Section 5(b) or
elsewhere in this Agreement, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Placement
Agent or by or on behalf of any controlling person of the Placement Agent or the
Company or any such officer or director or any controlling person of the
Company, and shall survive the delivery of the Units, and any successor of the
Company, and the Placement Agent, or of any controlling person of the Placement
Agent, as the case may be, shall be entitled to the benefit of the respective
indemnity agreements. The representations and warranties in Section 5 of this
Agreement (but not the indemnities contained in Section 6 hereof) shall
terminate six months after the final Closing under this Agreement.

 

7.     Covenants

 

(a)          The Company covenants with the Placement Agent as follows:

 

(i)          The Company will provide the Placement Agent with copies of its
“bad actor” questionnaire completed and executed by itself, its officers,
directors and holders of 20% or more of its outstanding securities prior to the
Financing;

 

(ii)         The Company will notify the Placement Agent promptly, and confirm
the notice in writing, of the initiation by the Commission or any state
securities commission of any proceeding against the Company.

 

(iii)        The Company will give the Placement Agent notice of its intention
to amend or supplement the Memorandum.

 

(iv)        If any event shall occur as a result of which it is necessary, in
the reasonable opinion of both the Placement Agent and the Company, to amend or
supplement the Memorandum in order to make the Memorandum not misleading in the
light of the circumstances existing at the time it is delivered to a purchaser,
the Company will forthwith amend or supplement the Memorandum by preparing and
furnishing to the Placement Agent a reasonable number of copies of an amendment
or amendments of, or a supplement or supplements to (or electronic versions
thereof in lieu of physical copies, if the Placement Agent so directs), the
Memorandum in form and substance satisfactory to the Placement Agent, so that,
as so amended or supplemented, the Memorandum will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing at
the time it is delivered to a purchaser, not misleading.

 

(v)         The Company will endeavor, in cooperation with the Placement Agent,
to qualify or perfect an exemption for the Units for offering and sale under the
applicable securities laws of such states and other jurisdictions of the United
States as the Placement Agent and the Company agree to offer and sell the Units,
and will maintain such qualifications in effect for so long as may be required
for the distribution of the Units.

 

 10 

 

 

(vi)        The Company will apply the net proceeds from the sale of the Units
sold by it hereunder substantially as contemplated by the Memorandum.

 

(vii)       The Company will comply with the prohibition against general
advertising and general solicitations imposed by Rule 502(c) of Regulation D.

 

(viii)      The Company shall not initiate communication directly with any of
the Placement Agent’s brokers or known clients (until such time as such clients
are stockholders of the Company) without the prior consent of the Placement
Agent. The provisions of this Section 7(a) shall not apply to clients of the
Placement Agent who are also stockholders of the Company

 

(b)          The Placement Agent covenants and agrees that:

 

(i)          It will not give any information or make any representation in
connection with the offering of Units that is not contained in the Memorandum or
such other material as may be provided by the Company for use in connection with
the Financing.

 

(ii)         In communicating any offer of Units, the Placement Agent agrees
that it will comply with the provisions of the Securities Act and the Exchange
Act and the securities laws of each state, and that it and its authorized agents
will offer to sell, or solicit offers to subscribe for or buy, the Units only in
those states and other jurisdictions in the United States in which such
solicitations can be made in accordance with an applicable exemption from
registration or qualification and in which the Placement Agent is qualified to
so act. Nothing contained herein shall limit the Placement Agent from offering
to sell the Units outside the United States.

 

8.     Conditions to Parties’ Obligation to Close.

 

(a)          The obligations of the Placement Agent hereunder are subject to the
performance by the Company of its obligations hereunder, to the condition that
during the Term, no proceedings shall be initiated or threatened by the
Commission or any state securities commission or similar body against the
Company and to the following additional conditions:

 

(i)          The Placement Agent shall not have disclosed in writing to the
Company that the Memorandum or any amendment or supplement thereto contains an
untrue statement of a fact which is material, or omits to state a fact which is
material and is required to be stated therein, or is necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

(ii)         Between the date hereof and each Closing Date, the Company shall
not have sustained any loss on account of fire, explosion, flood, accident,
calamity or other cause, of such character as materially adversely affects its
business or property, whether or not such loss is covered by insurance.

 

(iii)        Between the date hereof and each Closing Date, except as disclosed
in or contemplated by the Memorandum, there shall be no material litigation
instituted or threatened against the Company and there shall be no proceeding
instituted or threatened against the Company before or by any federal or state
commission, regulatory body or administrative agency or other governmental body,
domestic or foreign, wherein an unfavorable ruling, decision or finding would
materially adversely affect the business, franchises, licenses, permits,
operations or financial condition or operating results of the Company.

 

 11 

 

 

(iv)        Except as contemplated herein or as set forth in or contemplated by
the Memorandum or supplement or amendment thereto, during the period subsequent
to the date of the Memorandum and prior to each Closing Date, (i) the Company
(A) shall have conducted its business in all material respects in the usual and
ordinary manner as the same was being conducted on the date of the filing of the
Memorandum, and (B) except in the ordinary course of its business, the Company
shall not have incurred any material liabilities or obligations (direct or
contingent), or disposed of any of its material assets, or entered into any
material transaction or suffered or experienced any substantially adverse change
in its condition, financial or otherwise.

 

(v)         The authorization of the Units, the underlying shares of Common
Stock and Warrants, the Placement Agent Warrants and underlying shares of Common
Stock issuable upon exercise of the Warrants and Placement Agent Warrants, the
Memorandum and all corporate proceedings and other legal matters incident
thereto and to this Agreement, shall be reasonably satisfactory to the Placement
Agent and shall have been completed.

 

(vi)        Upon the express request of the Placement Agent, the Company shall
have furnished to the Placement Agent a certificate of the Chief Executive
Officer and Chief Financial Officer of the Company, dated as of each Closing
Date, to the effect that:

 

(A)         The representations and warranties of the Company in this Agreement
are true and correct in all material respects at and as of such Closing Date,
and the Company has complied in all material respects with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;

 

(B)         The respective officers have each carefully examined the Memorandum
and any amendments and supplements thereto, and to the best of their knowledge
the Memorandum and any amendments and supplements thereto and all statements
contained therein are true and correct in all material respects, and neither the
Memorandum nor any amendment or supplement thereto includes any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading and, since the effective
date of the Memorandum, there has occurred no event required to be set forth in
an amended or supplemented Memorandum which has not been so set forth.

 

(C)         Except as set forth in or contemplated by the Memorandum since the
respective dates as of which or periods for which information is given in the
Memorandum and prior to the date of such certificate (1) there has not been any
material adverse change, financial or otherwise, in the affairs or condition of
the Company and (2) the Company has not incurred any material liabilities,
direct or contingent, or entered into any material transactions, otherwise than
in the ordinary course of business.

 

(vii)       Upon the express request of the Placement Agent, the Company shall
have furnished to the Placement Agent at each Closing Date, such other
certificates and/or additional customary closing documents, as the Placement
Agent may have reasonably requested as to (A) the accuracy and completeness, in
all material respects, of (i) any statement in the Memorandum, or in any
amendment or supplement thereto; or (ii) the representations and warranties of
the Company herein; (B) the performance by the Company in all material respects
of its obligations hereunder, or (C) the fulfillment of the conditions
concurrent and precedent to its obligations hereunder, which are required to be
performed or fulfilled on or prior to each Closing Date.

 

All the letters, certificates and evidence mentioned above or elsewhere in this
Agreement shall be deemed to be in compliance with the provisions hereof only if
they are in form and substance reasonably satisfactory to the Placement Agent,
whose approval shall not be unreasonably withheld. The Placement Agent reserves
the right to waive any of the conditions herein set forth. If a condition
specified in this Section shall not have been fulfilled in any material respect
when and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by written notice to the Company at any time at or prior to the
Closing, and such termination shall be without liability of any party to any
other party except as provided in Section 2.

 

 12 

 

 

(b)          The obligations of the Company shall be subject to the continuing
accuracy throughout the Term of the representations, warranties, covenants and
agreements contained in Sections 5 and 7 hereof and to the performance by the
Placement Agent of its obligations hereunder.

 

9.    Investors’ Registration Rights.

 

(a)          No later than six months following (i) the closing of the Company’s
initial public offering in which its securities are listed for trading on Nasdaq
or such other stock exchange in the United States as the Company may select or
(ii) the commencement of trading of the Company’s Common Stock in the
over-the-counter market, whichever first occurs, the Company shall prepare for
filing with the Commission a Form S-1 Registration Statement to register the
resale of all of the Common Stock underlying the Units sold in the Financing and
the shares of Common Stock issuable upon exercise thereof and all shares of
Common Stock issuable upon exercise of the Placement Agent Warrants, including
the shares issuable upon exercise of the underlying Warrant component of the
Units (the “Registrable Securities”) described herein (the “Registration
Statement”) and use its reasonable best efforts to obtain effectiveness of the
Registration Statement as soon as practicable thereafter. Upon effectiveness,
the Company will seek to maintain a current Registration Statement for a period
of at least two years or until all Purchasers may freely sell the Registrable
Securities without registration, whichever event occurs first. The Company shall
be responsible for all costs incurred in connection with filing said
Registration Statement, except that each seller shall be responsible for all its
own personal legal and other professional fees incurred, as well as sales
commissions and other costs of sale. Notwithstanding the registration obligation
set forth in this Section 9(a), in the event the Commission or the Company’s
legal counsel advises the Company that all of the securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement, the Company agrees to promptly (i) inform
the holders of the Registrable Securities and use its commercially reasonable
efforts to file such amendments to the initial registration statement (the
“Initial Registration Statement”) as may be required by the Commission and/or
(ii) withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Commission on
Form S-1 (or on such other form available to register the Securities for resale
as a secondary offering). Notwithstanding any other provision of this Agreement,
if any guidance published or otherwise issued by the Commission sets forth a
limitation of the number of securities permitted to be registered on a
particular Registration Statement as a secondary offering, or in the event the
Commission Staff seeks to characterize any offering pursuant to a Registration
Statement filed pursuant to this Section 9 as constituting an offering of
securities by or on behalf of the Company such that (x) Rule 415 is not
available to the Company to register the resale of such securities and (y) as a
result, the Commission does not permit the Initial Registration Statement to
become effective and be used for resales in a manner that permits the continuous
resale at the market (or as otherwise may be acceptable to each holder) without
being named therein as an “underwriter,” unless otherwise directed in writing by
each holder as to its Registrable Securities, the number of Registrable
Securities to be registered on behalf of the selling stockholders on such
Initial Registration Statement will be reduced on a pro rata basis, taking into
account all of the securities of the selling stockholders included in the
Initial Registration Statement (including securities that are not sold in the
Financing, if any). In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or
Commission guidance provided to the Company or registrants of securities in
general, one or more registration statements on Form S-1 or such other form
available to register for resale those securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement.

 

 13 

 

 

(b)          The foregoing provisions and other customary terms and conditions
relating to registration rights shall be incorporated into a registration rights
agreement to be executed by the Purchasers and the Company.

 

10.     Confidentiality. Except in keeping with its obligations under this
Agreement, the Placement Agent will maintain in confidence and will use only for
the purpose of fulfilling its obligations hereunder and will not use for its own
benefit any inventions, confidential know-how, trade secrets, financial
information and other non-public information and data disclosed to it by the
Company, and it will not divulge the same to any other persons until such time
as the information becomes a matter of public knowledge. The Placement Agent
will use its best efforts to prevent any unauthorized disclosure described above
by others. This Section 10 will survive expiration or termination of this
Agreement indefinitely.

 

11.     Expenses of the Financing.

 

(a)          The Company shall pay the Placement Agent the Expense Allowance or
the accountable expense reimbursement described in Section 2 above, whichever is
applicable.

 

(b)          The Company shall pay all of its expenses incident to the
performance of its obligations under this Agreement including but not limited to
its legal and accounting fees and shall be responsible for payment of all
federal, state “blue sky” and other filings pertaining to the Financing.

 

(c)          Section 9 of this Agreement contains certain registration rights
provided to the Purchasers and the Placement Agent. The Company shall also be
responsible for all costs pertaining to the filing of the Form S-1 Registration
Statement to register the resale of the Registrable Securities, including the
shares underlying the Placement Agent Warrants in accordance with the terms set
forth in Section 9 herein. In this respect, the Company shall also be
responsible to pay FINRA the filing fees that are required in connection with
the Placement Agent providing the Registration Statement and amendments thereto
to FINRA. It is agreed that the Company shall not request acceleration of
effectiveness of the S-1 Registration Statement without the Placement Agent
first receiving said “no objection” letter, if such a letter is required by
FINRA under the circumstances of the filing.

 

12.     Independent Contractor. The Placement Agent will perform its services
hereunder as an independent contractor, and nothing in this Agreement will in
any way be construed to constitute the Placement Agent the agent, employee or
representative of the Company. Neither the Placement Agent nor any agent acting
on behalf of the Placement Agent will enter into any agreement or incur any
obligations on the Company’s behalf or commit the Company in any manner or make
any representations, warranties or promises on the Company’s behalf or hold
itself (or allow itself to be held) as having any authority whatsoever to bind
the Company without the Company’s prior written consent, or attempt to do any of
the foregoing.

 

13.     Subsequent Offerings. The Company agrees that in the event that it plans
to engage a placement agent in connection with a financing transaction involving
the offer and sale of its equity or debt securities within 12 months of
consummation of the Financing and if the Company raises at least $3,000,000 in
the Financing from investors first introduced to it by the Placement Agent (a
“Subsequent Offering”), the Placement Agent will have a right of first refusal
to be the exclusive Placement Agent or managing underwriter for such offering.
In such case, the Company shall offer in writing to the Placement Agent the
opportunity to act as exclusive Placement Agent or managing underwriter for the
Subsequent Offering, and such offer will remain open for 15 calendar days, at
which time it will have been deemed to have been rejected by the Placement Agent
if not accepted in writing prior to the expiration of such period.

 

 14 

 

 

14.     Participation of the Placement Agent in the Financing. The Placement
Agent, its affiliates and/or its employees may purchase Units in the Financing,
provided, that in no event may the Placement Agent, its affiliates or its
employees subscribe to purchase Units until the minimum offering (as set forth
in the Memorandum) has been subscribed and accepted by the Company. In the event
of any such purchase, the Placement Agent shall be entitled to the compensation
it would otherwise receive if such purchase had been made by any other investor.

 

15.     General.

 

(a)          Reimbursement. If any future financial dispute, discrepancy or
controversy arises between or among the Company, its stockholders and/or the
Placement Agent and results in the Placement Agent causing an audit or
accounting of the Company’s books and records, the Company shall reimburse the
Placement Agent for the reasonable and documented expenses relating to such
audit or accounting.

 

(b)          Arbitration. The parties hereto agree that any dispute or
controversy arising out of, relating to or concerning any interpretation,
construction, performance or breach of this Agreement, shall be subject to the
laws of the State of Oregon without giving effect to its conflicts of laws
provisions. Any disputes will be settled in binding arbitration in Portland,
Oregon under the auspices of FINRA dispute resolution. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company and the Placement Agent shall each pay one-half
of the costs and expenses of such arbitration, and each shall separately pay its
counsel fees and expenses.

 

(c)          Covenant against Assignment. This Agreement is personal to the
parties hereto, and accordingly, except for the right to enforce the obligations
under Sections 6 and 7 hereunder (which right shall inure to the benefit of the
successors and assigns of the aggrieved party), neither this Agreement nor any
right hereunder or interest herein may be assigned or transferred or charged by
either party without the express written consent of the other. The foregoing
notwithstanding, the parties hereto expect that QPagos will merge into a
newly-created private U.S. corporation prior to the closing of the Financing,
and it is the intention of the parties hereto that this Agreement shall be
assigned to such newly-created entity and its terms and conditions shall be
binding upon and enforceable against such newly-created entity.

 

(d)          Entire Agreement; Amendment. This Agreement and the attached
exhibits constitute the entire contract between the parties with respect to the
subject matter hereof and supersede any prior agreements between the parties.
This Agreement may not be amended, nor may any obligation hereunder be waived,
except by an agreement in writing executed by, in the case of an amendment, each
of the parties hereto, and, in the case of a waiver, by the party waiving
performance.

 

(e)          No Waiver. The failure or delay by a party to enforce any provision
of this Agreement will not in any way be construed as a waiver of any such
provision or prevent that party from thereafter enforcing any other provision of
this Agreement. The rights granted the parties hereunder are cumulative and will
not constitute a waiver of either party’s right to assert any other legal remedy
available to it.

 

 15 

 

 

(f)          Severability. Should any provision of this Agreement be found to be
illegal or unenforceable, the other provisions will nevertheless remain
effective and will remain enforceable to the greatest extent permitted by law.

 

(g)          Notices. Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company or the Placement Agent
pursuant to the terms of this Agreement must be in writing and will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation) to the number provided to the other party
or such other number as a party may request by notifying the other in writing,
(iv) one business day after being deposited with an overnight courier service or
(v) four days after being deposited in the U.S. mail, First Class with postage
prepaid, and addressed to the party at the address previously provided to the
other party or such other address as a party may request by notifying the other
in writing.

 

(h)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.

 

 16 

 

 

The parties have executed this Placement Agent Agreement as of the date first
written above.

 

  QPAGOS, S.A.P.I. DE C.V.       By: /s/ Gaston Pereira      Gaston Pereira    
Chief Executive Officer       PAULSON INVESTMENT COMPANY, LLC       By: /s/
Lorraine Maxfield      Lorraine Maxfield, CFA     Senior Vice President,
Corporate Finance

 

Signature Page to Placement Agent Agreement

 

 17 



